DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/CN2016/113953 filed on 12/30/2016.

Status of Claims
	Claims 1-2 are cancelled.
	Claims 3-19 are pending and rejected.


Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 10 is rejected under 35 U.S.C 101, because it is an apparatus claim written in the format of a method claim.  Instead of listing the components of the mobile device and the components’ functions in the body, the claim recites a list of process steps.  Depending claims 18 and 19 do not fix the deficiency and are thus rejected for the same reason.
Claims 3, 4, 7-9, 11, 12, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards displaying a QR code on mobile device for mobile payment.  The concept is clearly 
Step 1: The claims 3, 4, 7-9, 11, 12, and 17 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards managing transactions between people using well-known mobile technology.  Claim 3 for example recites installing multiple payment applications on a mobile device, determining whether a quick payment condition is met, and if so, displays a QR code for mobile payment.  Independent claim 11 recites similar limitations.  The claim language here reads on conventional and generic mobile payment transactions, such as those provided by WeChat and AliPay.  Determining whether a quick payment condition is met can be interpreted as determining whether the user has clicked a button on a mobile app to display his/her payment QR code.  The concept is clearly related to managing transactions between people using well-known mobile technology, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a mobile device with a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping, since the mobile payment technology described in the claims is commonplace and there is no improvement to the functioning of mobile payment technology.  Accordingly, this claim recites an abstract idea.
Prong Two
The independent claims 3 and 11 recite a generic mobile device (comprising a processor, a memory, sensors, and a display) as additional elements.  The additional elements are claimed to perform basic computer functions, such as installing software, determining whether condition is met, and displaying a QR code.  These functions are considered well-understood, routine, and conventional functions of computer.  Dependent claims 4, 7-9, 12, and 17 do not recite any additional element, and only recite some conventional computer features, such as receiving and displaying message, displaying 1-D barcode and 2-D barcode, and selecting a payment application based on geographic location.  The claimed invention does not use mobile payment technology any differently from conventional mobile payment applications, such as WeChat and AliPay.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on mobile devices.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept on a mobile device.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Claims 5, 6, 10, 13-16, and 18-19 recite (or depend on claims that recite) detecting, by one or more sensors, whether an acceleration exceeds a present threshold and/or whether a particular light is shining on the mobile device, as condition(s) required to display the QR code.  These limitations do not appear to be conventional in mobile payment.  Paragraph 0004 of the specification explains that “A sensor (such as a light/distance sensor) detects an operation of a scanner of a payment terminal, so that a barcode payment interface is automatically invoked to complete quick barcode-scanning payment.  This reduces a user operation step, and improves mobile payment efficiency, thereby enhancing user experience”.  Examiner finds these features as improvement in functionality of mobile payment device.  Therefore, claims 5, 6, 10, 13-16, and 18-19 overcome rejection under 35 U.S.C. 101.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, claims 3, 4, 7-9, 11, 12, and 17 only recite a generic mobile device (comprising a processor, a memory, sensors, and a display) as additional elements.  The additional elements are claimed to perform basic computer functions, such as installing software, determining whether condition is met, and displaying a QR code.  These functions are considered well-understood, routine, and conventional functions of computer.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  These claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic mobile device or using a mobile device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.


Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laracey et al. (Pub. No.: US 2017/0098210), in view of Chatterjee et al. (Pub. No.: US 2011/0282725).
As per claim 3 and 11, Laracey teaches a method for transmitting data by using a barcode, wherein the method comprises:
installing, on a mobile device, multiple mobile payment applications used for quick payment (see paragraph 0034, “communication device 110 includes other applications 144…In various embodiments, other applications 114 may include financial applications, such as banking, line payments, money transfer, or other applications”; also see Fig. 2, communication device 110 is a mobile device/smart phone; prior art teaches a mobile may contain multiple payment applications, thus implying that the applications must be first installed on the mobile device);
determining, by the mobile device, whether a quick payment condition is met (see paragraph 0020, “The payment process may configure the user’s communication device to utilize the acceptance mechanism…Thus, if the acceptance mechanism at the merchant location includes a merchant device that scans a QR code displayed through a mobile payment application of the user’s communication device, the payment process may set up the user’s communication device to display a QR code during transaction processing”; also see paragraph 0030 and 0040, prior art teaches if conditions, such as a particular payment mechanism is accepted by a merchant at a particular location, are met, the user’s mobile device will display a QR code for mobile payment); and
in response to determining that the quick payment condition is met, automatically displaying a barcode on a display of the mobile device, wherein the barcode is a barcode that is used by an application for mobile payment (see paragraph 0020, “The payment process may configure the user’s communication device to utilize the acceptance mechanism…Thus, if the acceptance mechanism at the merchant location includes a merchant device that scans a QR code displayed through a mobile payment application of the user’s communication device, the payment process may set up the user’s communication device to display a QR code during transaction processing”; also see paragraph 0030 and 0040; prior art teaches if conditions, such as a particular payment mechanism is accepted by a merchant at a particular location, are met, the user’s mobile device will display a QR code for mobile payment).
To further support the argument that “in response to determining that the quick payment condition is met, automatically displaying a barcode on a display of the mobile device” was known, Examiner cites Chatterjee et al.
Chatterjee teaches in response to determining that the quick payment condition is met, automatically displaying a barcode on a display of the mobile device (see paragraph 0061, 0083, 0091, 0106-0107, prior art teaches using accelerometer to detect shaking as a trigger to active QR code).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Laracey with teaching from Chatterjee to include in response to determining that the quick payment condition is met, automatically displaying a barcode on a display of the mobile device.  The modification would have been obvious because it is merely applying a known technique (i.e. using accelerometer and light detector to activate QR code) to a known method (i.e. mobile payment) ready to provide predictable result (i.e. make mobile payment more secured and at the same time more convenient).
As per claim 4 and 12, Laracey teaches receiving, by the mobile device, a payment message sent by a network side, and prompting a user with the payment message on the mobile device (see paragraph 0029, payment application received information over the network and presenting the information to user on the mobile device display; also see paragraph 0056, payment application of user’s mobile device alerts user after receiving payment message from payment provider).
As per claim 5 and 13, Laracey does not teach wherein the determining, by the mobile device, whether a quick payment condition is met comprises detecting, by a sensor in the mobile device, whether a particular light ray is shining on the mobile device.
Chatterjee teaches determining, by the mobile device, whether a quick payment condition is met comprises detecting, by a sensor in the mobile device, whether a particular light ray is shining on the mobile device (see paragraph 0091-0093 and 0106-0108).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Laracey with teaching from Chatterjee to include determining, by the mobile device, whether a quick payment condition is met comprises detecting, by a sensor in the mobile device, whether a particular light ray is shining on the mobile device.  The modification would have been obvious because it is merely applying a known technique (i.e. using accelerometer and light detector to activate QR code) to a known method (i.e. mobile payment) ready to provide predictable result (i.e. make mobile payment more secured and at the same time more convenient).
As per claim 6, Laracey does not teach wherein the determining, by the mobile device, whether a quick payment condition is met comprises: detecting, by an acceleration sensor in the mobile device, whether an acceleration exceeds a preset threshold; and detecting, by an ambient light sensor, whether a particular light ray is shining on the mobile device.
Chaterjee teaches determining, by the mobile device, whether a quick payment condition is met comprises: detecting, by an acceleration sensor in the mobile device, whether an acceleration exceeds a preset threshold (see paragraph 0061, 0083, 0091, 0106-0107, prior art teaches using accelerometer to detect shaking as a trigger to active QR code); and detecting, by an ambient light sensor, whether a particular light ray is shining on the mobile device (see paragraph 0091-0093 and 0106-0108).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Laracey with teaching from Chatterjee to include determining, by the mobile device, whether a quick payment condition is met comprises: detecting, by an acceleration sensor in the mobile device, whether an acceleration exceeds a preset threshold; and detecting, by an ambient light sensor, whether a particular light ray is shining on the mobile device.  The modification would have been obvious because it is merely applying a known technique (i.e. using accelerometer and light detector to activate QR code) to a known method (i.e. mobile payment) ready to provide predictable result (i.e. make mobile payment more secured and at the same time more convenient).
As per claim 7 and 14, Laracey teaches wherein the displaying a barcode on a display of the mobile device comprises displaying at least two different types of barcodes on the display at the same time (see paragraph 0011 and 0056, prior art teaches displaying a barcode or a QR code; it would have been obvious to one skilled in the art, in light of In re Larson, to display a barcode and a QR code together so that scanner can read either the barcode or the QR code; similar to In re Larson, making integral is a matter of obvious engineering/programming choice).
As per claim 8, Laracey teaches wherein the barcode is a one-dimensional barcode or a two-dimensional barcode (see paragraph 0011 and 0056, prior art teaches displaying a barcode or a QR code; barcode implies one-dimensional, and QR code is two-dimensional).
As per claim 9 and 17, Laracey teaches wherein the installing, on the mobile device, multiple mobile payment applications used for quick payment comprises automatically setting, by the mobile device and based on a date or a geographic location, a mobile payment application program used for quick payment (see paragraph 0030 and 0040, prior art teaches automatically setting/selecting a mobile payment application for quick payment based on merchant location and the accepted payment mechanism of the merchant).
As per claim 10, Laracey teaches a mobile device for transmitting data by using a barcode, wherein the mobile device comprises one or more processors, a display, a memory, and one or more programs, wherein the one or more programs are stored in the memory and are wherein when the one or more programs are executed by the one or more processors cause the mobile device to perform operations comprising (see paragraph 0020, 0035, 0064, and 0070-0071):
receiving a mobile payment instruction (see paragraph 0029 and 0041, communication device is used to initiate mobile payment transaction);
determining whether mobile payment information exists, wherein the mobile payment information is discount information of a mobile payment application (see paragraph 0022, prior art teaches determining whether there is coupon to be applied at a merchant location);
determining, based on the discount information, an application for performing mobile payment (see paragraph 0030 and 0040, prior art teaches automatically setting/selecting a mobile payment application for quick payment based on merchant location and the accepted payment mechanism of the merchant);
invoking a barcode that is used by the application program for mobile payment, and displaying the barcode on the display of the mobile device (see paragraph 0020, “The payment process may configure the user’s communication device to utilize the acceptance mechanism…Thus, if the acceptance mechanism at the merchant location includes a merchant device that scans a QR code displayed through a mobile payment application of the user’s communication device, the payment process may set up the user’s communication device to display a QR code during transaction processing”; also see paragraph 0030 and 0040; prior art teaches if conditions, such as a particular payment mechanism is accepted by a merchant at a particular location, are met, the user’s mobile device will display a QR code for mobile payment); and
receiving a payment success message sent by a network side, and displaying a payment success user interface on the display (see paragraph 0023, 0031, and 0047-0048, payment application may display a receipt after payment is complete).
Laracey does not explicitly teach determining, through detection by using a light sensor, whether is a particular light ray emitted by a scanner of a payment terminal is shining on the mobile device; in response to determining that the particular light ray is shining on the mobile device, invoking a barcode.
Chatterjee teaches determining, through detection by using a light sensor, whether is a particular light ray emitted by a scanner of a payment terminal is shining on the mobile device; in response to determining that the particular light ray is shining on the mobile device, invoking a barcode (see paragraph 0091-0093 and 0106-0108).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Laracey with teaching from Chatterjee to include determining, through detection by using a light sensor, whether is a particular light ray emitted by a scanner of a payment terminal is shining on the mobile device; in response to determining that the particular light ray is shining on the mobile device, invoking a barcode.  The modification would have been obvious because it is merely applying a known technique (i.e. using accelerometer and light detector to activate QR code) to a known method (i.e. mobile payment) ready to provide predictable result (i.e. make mobile payment more secured and at the same time more convenient).
As per claim 15, Laracey teaches wherein at least two different types of barcodes are displayed on the display (see paragraph 0011 and 0056, prior art teaches displaying a barcode or a QR code; barcode implies one-dimensional, and QR code is two-dimensional).
As per claim 16, Laracey teaches wherein the barcode is a one-dimensional barcode or a two-dimensional barcode (see paragraph 0011 and 0056, prior art teaches displaying a barcode or a QR code; barcode implies one-dimensional, and QR code is two-dimensional).
As per claim 18, Laracey teaches determining a geographic location of a wearable device (see paragraph 0027, 0045, and 0068, communication device may be wearable device; paragraph 0011-0013, 0015, 0017, and 0065, prior art teach communication device may utilize GPS locator to determine geographic location);
receiving the mobile payment information based on the geographic location (see paragraph 0030 and 0040, prior art teaches automatically setting/selecting a mobile payment application for quick payment based on merchant location and the accepted payment mechanism of the merchant); and
determining a first application for quick payment based on the mobile payment information (see paragraph 0030 and 0040, prior art teaches automatically setting/selecting a mobile payment application for quick payment based on merchant location and the accepted payment mechanism of the merchant).
As per claim 19, Laracey teaches wherein the barcode is a one-dimensional barcode or a two-dimensional barcode (see paragraph 0011 and 0056, prior art teaches displaying a barcode or a QR code; barcode implies one-dimensional, and QR code is two-dimensional).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2021